Citation Nr: 0306344	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  99-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Amy Girard Brady, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to January 
1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  The veteran currently lives in Kansas and his 
appeal was certified to the Board from the Wichita, Kansas 
RO. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The VCAA and its 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Also see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

A review of the claims folder reveals that the veteran 
submitted a claim for entitlement to service connection for 
Crohn's disease in October 1997.  The RO denied the veteran's 
claim in June 1999.  A statement of the case with was issued 
in January 1999, and supplemental statements of the case were 
issued in February 2000 and in February 2003.  Nowhere in the 
record, however, is there evidence that the veteran was 
advised of the VCAA or its implementing regulations.  The RO 
has not sent the veteran notification of what information and 
medical or lay evidence, not previously submitted, is 
necessary to substantiate the veteran's claim.  Furthermore, 
the RO has not notified the veteran of which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

The Board further notes that the veteran has not had a VA 
examination to determine the etiology of his Crohn's disease.  
The veteran was discharged from active duty in January 1988.  
Private medical records indicate a diagnosis of Crohn's 
disease in March 1990, with treatment of similar symptoms 
reported prior to that date.  A November 1998 statement from 
a private physician, J.M.D., M.D., notes that frequently 
patients with Crohn's disease have long durations of the 
disease prior to the actual diagnosis of Crohn's disease.  
Accordingly, the Board finds that the VCAA requires that the 
veteran be provided a VA examination in order to determine 
the etiology of his Crohn's disease.

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran a 
letter which informs him of what 
information and medical or lay evidence, 
not previously submitted, that is 
necessary to substantiate his claim, and 
which notifies the veteran of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA.

2.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment or examination, of all 
health care providers who have treated or 
examined him recently for his Crohn's 
disease.  After obtaining any necessary 
authorization, the RO should request 
copies of the records of such identified 
treatment or examinations which are not 
currently of record.  

3.  Following completion of the above 
development, the veteran should be 
afforded the appropriate VA examination 
to determine the nature and etiology of 
the veteran's Crohn's disease.  The 
claims file and a copy of this REMAND 
must be made available to the examiner.  
In reviewing the veteran's claims file 
the examiner should specifically note the 
treatment for gastrointestinal disability 
in March 1990 and history of similar 
treatment prior to that date.  The 
examiner should provide an opinion as to 
the etiology of the veteran's Crohn's 
disease.  Specifically, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran's current Crohn's disease is 
related to his military service.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, and if not, the 
RO should take corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claim.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




